Citation Nr: 0810473	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 03-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD), currently rated as 
noncompensable from March 27, 2003 to September 28, 2004, and 
as 10 percent disabling from September 29, 2004. 

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1985 to June 1985. He was discharged from the Army 
National Guard in 1989. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Winston- 
Salem, North Carolina Regional Office (RO) which, in 
pertinent part, denied the veteran's claim of entitlement for 
a TDIU. 

In April 2005, a Board hearing was held at the VA Central 
Office in Washington, D.C. before the undersigned Veterans 
Law Judge (VLJ) who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107. A transcript of 
that hearing has been associated with the claims file. The 
Board subsequently remanded the case for additional 
development in July 2005.

Part of the directed development on remand related to a June 
2004 rating decision issued by the RO that granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned an initial noncompensable evaluation effective in 
March 2003. The appellant filed a timely notice of 
disagreement (NOD). In a March 2005 rating decision, the RO 
awarded a 10 percent rating effective September 29, 2004, but 
did not award the maximum benefit available. See AB v. Brown, 
6 Vet. App. 35 (1993)( Holding that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded). The Board remanded the case in July 2005 and 
again in March 2007, for further development. 

The case is now ready for appellate review. 
FINDINGS OF FACT

1. Prior to September 29, 2004, the veteran's GERD was not 
manifested by persistently recurrent epigastric distress with 
two or more of the following symptoms: dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.

2. Since September 29, 2004, the veteran's GERD is not 
manifested by persistently recurrent epigastric distress, 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain that is productive of a 
considerable impairment of health.

3. The veteran is a college graduate with specialized 
training as a computer electronics technician. 

4. The veteran's service-connected disabilities are 
postoperative right unicondylar knee replacement with lateral 
instability, rated 30 percent disabling; right knee 
degenerative arthritis, rated 10 percent disabling; and GERD, 
secondary to anti-inflammatory medication, rated 10 percent 
disabling. The combined rating is 40 percent. 

5. The veteran's service-connected disabilities alone are not 
of such severity as to preclude substantially gainful 
employment. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to 
September 29, 2004 for the veteran's GERD, are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007). 

2. The criteria for a rating in excess of 10 percent since 
September 29, 2004, for the veteran's GERD, are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007). 

3. The criteria for a TDIU rating are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). 

In a letter dated in July 2002, the veteran was advised in 
accordance with the law regarding his TDIU claim. This 
advisement was reiterated and amplified as to the status of 
the evidence of record in an August 2005 letter to the 
veteran, as directed by the Board in its July 2005 remand.

As for the initial evaluation claims, in Dingess, the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. At 490-91. Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in the 
initial rating claims has been satisfied. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran did not receive the notice consistent with Dingess. 
As to the issue presently appealed, the preponderance of the 
evidence is against these claims, and any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Subsequent to receipt of the veteran's claim for an increased 
rating for GERD, he was provided notification via an 
October 2004 letter, of what evidence would substantiate his 
claim. Although he was not advised in this letter of the 
rating criteria to be employed, he was so advised in the 
Statement of the Case dated in February 2006. Further, as 
noted above, the veteran was advised in accordance with the 
law by letter dated in August 2005. As to both of the claims 
at issue, the veteran submitted numerous correspondence and 
medical evidence, as well as submission specifically arguing 
that his disorder met the criteria for an increased rating, 
as well as that his combined service-connected rating 
rendered him unemployable. Thus, the veteran had actual 
knowledge of what was necessary to substantiate the claim, 
and post-adjudicatory notice renders any facial non-
compliance with Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA outpatient treatment records, VA 
compensation examinations, and private treatment records. An 
April 2006 Administrative Law Judge decision awarding the 
veteran Social Security Administration disability benefits 
was also associated with the claims folder. There are no 
known additional records to obtain.

The veteran was offered a VA hearing and testified at a 
Central Office hearing in April 2005. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.


Increased Initial Ratings (GERD)

Service connection for GERD, secondary to anti-inflammatory 
medication was granted by rating decision of June 2004. A 
noncompensable rating was awarded effective March 2003. By 
rating decision of March 2005, the noncompensable rating for 
GERD was increased to 10 percent, effective 
September 29, 2004. This rating is effective to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's GERD disability is evaluated in stages as the 
veteran's disability rating was increased during the 
appellate period. Further, the United States Court of Appeals 
for Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the veteran's GERD claim should be 
evaluated prior to September 29, 2004, to determine if the 
veteran warrants more than a noncompensable rating, and since 
September 29, 2004, to determine if the veteran warrants in 
excess of the 10 percent rating granted since that time.

VA outpatient treatment records show that the veteran was 
seen in February 2003 complaining of acute abdominal pain of 
four days with nausea and vomiting, and diarrhea on two to 
three occasions. He indicated that he took Mylanta and that 
he had bloody stools and "pus from the rectum." Physical 
examination revealed that the abdomen was round and soft with 
decreased bowel sounds in all quadrants. There was point 
tenderness in the left lower quadrant with some rebound 
tenderness, no masses, and the liver was large and tender. A 
CT scan of the abdomen was negative for pathology. Much gas 
and stool was seen. Laboratory findings were within normal 
limits. The assessment was acute abdominal pain. The veteran 
was instructed to increase fluids, fruits, vegetables, and 
oatmeal in his diet. 

In January 2004, the veteran was seen with a history of GERD. 
He related that he did not subjectively believe that he was 
getting adequate relief from his Zantac. He requested 
Prilosec. He related that his GERD was under control until he 
had some alcohol over the holidays. He was seen with symptoms 
of bad taste in the mouth at night and heartburn. Physical 
examination showed a soft abdomen and normal bowel sounds. He 
was given Prilosec as a change in medication. 

In April 2004, the veteran underwent a QTC VA medical 
examination. The veteran gave a history of taking multiple 
different medications over the years, especially anti-
inflammatory medicines. He stated that after taking these 
medicines, he began to experience mid epigastric abdominal 
pain and burning. He also reported that he had developed 
rectal bleeding. 

On clinical examination, the veteran underwent an upper 
endoscopy and colonoscopy which the examiner described as 
findings that "did not really show anything." For two 
weeks, he had been taking Nexium with significant 
improvement. At the time of the examination, he denied 
significant problems with his stomach as the Nexium 40 mg. 
seemed to be taking care of all of his symptoms. He denied 
weight loss, rectal bleeding, nausea, or vomiting. Physical 
examination revealed the veteran weighed 263 pounds, and that 
he had a normal abdomen with no tenderness to palpation. He 
had an upper GI series which showed a small sliding hiatal 
hernia. There was no strictures or esophagitis seen. The 
stomach, duodenal bulb, sweep and proximal small bowel were 
normal. The impression was small sliding hiatal hernia. The 
remainder of the upper GI series was normal. The pertinent 
diagnosis was GERD, secondary to pain medications due to 
service-connected right knee osteoarthritis. The examiner 
indicated that his GERD problems had significantly improved 
since he had been on Nexium and he had been asymptomatic 
since that time. He reported occasional stomach upset only, 
roughly once or twice a week. 

The veteran underwent a VA examination in December 2004. He 
gave a history of GERD since 1992. He also related that he 
choked on his saliva twice a week while sleeping. He 
complained of hemorrhoids, irregularity and a hiatal hernia 
shown on x-ray and endoscopy. He had weight gain of 15 pound 
in three months. He indicated that he was unable to leave the 
bathroom for two hours at a time. 

Physical examination revealed the veteran weighed 259 pounds. 
He was well developed, well nourished, and in no acute 
distress. Examination of the abdomen revealed tenderness to 
palpation. The findings were moderate diffuse tenderness over 
the left lower quadrant area of the sigmoid colon, probably 
due to chronic constipation. The veteran had signs of anemia. 
The upper GI series was within normal limits. The diagnosis 
was GERD, secondary to anti-inflammatory medication, with no 
change in diagnosis. The diagnosis was noted not to cause 
significant anemia or cause malnutrition. 

The veteran testified at a Central Office hearing before the 
undersigned VLJ in April 2005. The veteran testified that he 
choked on his saliva at night, causing sore throat. He 
indicated that he was medicated with Prilosec. He also 
testified that he may regurgitate once every four or five 
days, vomit once every couple of months, and had nausea. He 
related alternating constipation and diarrhea. 

The veteran was seen on a VA outpatient treatment basis in 
November 2005. He was seen complaining of recurrent reflux 
with increased gas and epigastric irritation. He denied 
epigastric pain, nausea, vomiting, belching, and chest, arm 
or shoulder pain. He related that he was taking his 
medication but was not following his diet. On a pain scale of 
0 to 10, the veteran rated his pain as a 2. The pertinent 
diagnosis was GERD. His Prilosec was increased, and Reglan 
was added after meals. He was instructed to follow up with 
his primary care physician. 

The veteran was seen in the emergency room at the Bertie 
Memorial Hospital in January 2007. He complained of chest 
pain. X-ray findings were negative. The veteran was given a 
GI cocktail and stated that he felt better and wanted to go 
home. He was told to avoid spicy greasy foods. 

The veteran asserts that his GERD is more severe than the 
current evaluation reflects. He complains of choking on his 
stomach contents during sleep, needing an increase in 
prescription medications to control his GERD, difficulty 
swallowing, heartburn, regurgitation, stomach aching, and 
alternating constipation and diarrhea. 

Since there is no Diagnostic Code directly applicable to 
GERD; the veteran's service-connected GERD is therefore 
currently rated by analogy under Diagnostic Code 7346, which 
addresses hiatal hernia. Specifically, Diagnostic Code 7346 
dictates that persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
disability rating. A 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 
30 percent rating of less severity. 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

As reflected in the clinical evidence of record, the 
veteran's GERD prior to September 29, 2004, warranted a 
noncompensable rating. The clinical evidence of record 
reflected that the veteran took medication for treatment. 
While the veteran complained of choking on his saliva and 
heartburn, there was no evidence of complaints or objective 
findings of dysphasia, substernal pain, shoulder pain, arm 
pain or impairment of health resulting from the veteran's 
GERD symptoms. Specifically, in April 2004, he indicated that 
his GERD problems had significantly improved since he had 
been on Nexium and that he had been asymptomatic since that 
time. Thus, the medical evidence does not show two or more of 
the symptoms necessary to warrant a compensable rating prior 
to September 29, 2004. The evidence does not show at least 
two of the following: dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm or shoulder pain. 
Therefore, a 10 percent rating is not warranted and an 
increased evaluation for the period prior to 
September 29, 2004, is denied.

Since September 29, 2004, no more than a 10 percent rating 
for the veteran's GERD has been shown. The veteran was seen 
by VA in December 2004, and the examiner indicated that there 
was no change in his diagnosis and his GI series was within 
normal limits. In April 2005, he complained of regurgitation 
every four to five days and vomiting every couple of months. 
His medication for GERD was increased in November 2005 and he 
did express that he had chest pain in January 2007, that was 
relieved after taking a GI cocktail. Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health, 
necessary for a 30 percent rating, has not been shown. The 
veteran has maintained a weight in excess of 250 pounds and 
his health has not been compromised. Based on the foregoing, 
an increased compensable rating in excess of 10 percent for 
GERD, since September 29, 2004 is not warranted. 


TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include 
postoperative right unicondylar knee replacement with lateral 
instability, rated 30 percent disabling; right knee 
degenerative arthritis, rated 10 percent disabling; and GERD, 
secondary to anti-inflammatory medication, rated 10 percent 
disabling. The combined rating is 40 percent. 

The Board has considered whether further development of the 
claim is warranted, specifically with regard to the 
appropriateness of the service-connected ratings. While it 
cannot be doubted that the veteran has a significant right 
knee impairment

The veteran underwent two knee right knee surgeries, 
involving arthroplasty and the implant of a unicondylar 
implant (November 2002) and an adjustment thereof (August 
2004). However, subsequent to the latter corrective action, 
the veteran's right knee prosthesis was noted to be in good 
position, albeit with soft tissue swelling. 

The veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 
Thus, it now must be determined if the veteran's service-
connected disabilities alone prevent him from being able to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities. 

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id. 

In this case, the evidence shows that the veteran has been 
unemployed since 2002. He is a college graduate. In an 
April 2006 notice of decision, the veteran received a 
favorable decision on his Social Security disability claim. 
The veteran's disabilities for social security disability 
purposes include degenerative joint disease of both  knees. 
The veteran is not in receipt of service connection for his 
left knee degenerative joint disease. 

The veteran testified at a Central Office hearing in April 
2005. The veteran testified that he stopped work in 2002. He 
related that he would not be able to work as an electrician, 
even if he did not have a low back or left knee disability. 
He stated that he had to be focused working as an electrician 
and that he had limited sleep at night because of his 
service-connected disabilities. He testified that the fatigue 
prevented him from focusing and paying attention on the job. 

After a total review of the record, the veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment. The veteran has 
bilateral knee disability that affects his ability to work. 
Although the veteran has some disability as it relates to his 
GERD, it does not prevent him from other employment, which 
may be substantially gainful in nature. The veteran has 
completed college. None of the medical evidence of record 
shows that his service-connected disabilities alone, prevent 
him from obtaining all forms of substantially gainful 
employment. 

While the Social Security Administration has found the 
veteran to be disabled within the meaning of its applicable 
law, these findings are relevant but not necessarily binding 
on VA. Holland v. Brown, 6 Vet. App. 443 (1994). The criteria 
for the establishment of a total rating are outlined above, 
and are not the same as that of the Social Security 
Administration's criteria for the establishment of a finding 
of "disabled."

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU. 38 C.F.R. § 4.16 (2007).


	(CONTINUED ON NEXT PAGE)








ORDER

A compensable initial evaluation for GERD from March 27, 2003 
to September 28, 2004, is denied. 

An increased initial evaluation for GERD since 
September 29, 2004, is denied. 

A total rating based on individual unemployability is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


